                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


 EARL P. THOMPSON                                         CIVIL ACTION


 VERSUS                                                   NO: 16-17542


 RYAN ZINKE, SECRETARY OF                                 SECTION: “J”(1)
 INTERIOR


                              ORDER AND REASONS

      Before the Court is a Motion to Dismiss and Motion for Summary Judgment

(Rec. Doc. 47) filed by Defendant, Ryan Zinke, Secretary of the Interior

(“Defendant”). Plaintiff, Earl P. Thompson (“Plaintiff”) opposes the motion (Rec. Doc.

59). Defendant filed a reply (Rec. Doc. 64). Having considered the motion and legal

memoranda, the record, and the applicable law, the Court finds that the motion

should be GRANTED.


                     FACTS AND PROCEDURAL HISTORY

      This litigation derives from Plaintiff’s allegation that he was subjected to

discrimination on the basis of his race (African American), sex (male), age (date of

birth 12/26/50), and retaliation in the workplace in violation of Title VII of the Civil

Rights Act and the Age Discrimination in Employment Act of 1967. (See Rec. Doc. 1).

In September 2015, the Measurement Approval and Enforcement Section of the

Commingling and Measurement Approval Unit within the Bureau of Safety and

Environmental Enforcement (BSEE) accepted applications for a vacant GS-09

                                           1
Petroleum Engineering Technician position. Kelly Johnson was the selecting official

for the position and the person selected was to work for him. Mr. Johnson interviewed

the four applicants listed on the Certificate of Eligibles, asking each candidate the

same twelve question and giving them an opportunity to go into further detail on the

basis of their answers. After interviewing the four candidates and reviewing their

resumes, Mr. Johnson selected Rose Hampton because he believed she was the best

qualified candidate for the position. In accordance with BSEE policy where a

competitive selection is made, Mr. Johnson wrote a Rationale for Selection

Memorandum on October 7, 2015.

      In the instant suit, Plaintiff alleges that he was discriminated against when

he applied for the Engineering Technician position, but a Caucasian female—Ms.

Hampton—with less seniority, expertise, and experience was selected for the position.

(See Rec. Doc. 1, at 18). Plaintiff has since voluntarily dismissed all claims alleged in

his complaint with the exception of his claim for employment discrimination based

on race. (See Rec. Docs. 59-4 at 1 and 66).


                                LEGAL STANDARD

      Summary judgment is appropriate when “the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue as

to any material fact and that the movant is entitled to judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56); Little v.

Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994). When assessing whether a

dispute as to any material fact exists, a court considers “all of the evidence in the

                                              2
record but refrains from making credibility determinations or weighing the evidence.”

Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398 (5th

Cir. 2008). All reasonable inferences are drawn in favor of the nonmoving party, but

a party cannot defeat summary judgment with conclusory allegations or

unsubstantiated assertions. Little, 37 F.3d at 1075. A court ultimately must be

satisfied that “a reasonable jury could not return a verdict for the nonmoving party.”

Delta, 530 F.3d at 399.

      If the dispositive issue is one on which the moving party will bear the burden

of proof at trial, the moving party “must come forward with evidence which would

‘entitle it to a directed verdict if the evidence went uncontroverted at trial.’” Int’l

Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1264-65 (5th Cir. 1991). The nonmoving

party can then defeat the motion by either countering with sufficient evidence of its

own, or “showing that the moving party’s evidence is so sheer that it may not

persuade the reasonable fact-finder to return a verdict in favor of the moving party.”

Id. at 1265.

      If the dispositive issue is one on which the nonmoving party will bear the

burden of proof at trial, the moving party may satisfy its burden by merely pointing

out that the evidence in the record is insufficient with respect to an essential

element of the nonmoving party’s claim. See Celotex, 477 U.S. at 325. The burden

then shifts to the nonmoving party, who must, by submitting or referring to

evidence, set out specific facts showing that a genuine issue exists. See id. at 324.




                                           3
The nonmovant may not rest upon the pleadings, but must identify specific facts

that establish a genuine issue for trial. See, e.g., id. at 325; Little, 37 F.3d at 1075.


                   PARTIES’ ARGUMENTS AND DISCUSSION

       Title VII prohibits employment discrimination on the basis of race, color,

religion, sex, or national origin. 42 U.S.C. § 2000e-2. It makes it unlawful for an

employer “to fail or refuse to hire or to discharge an individual, or otherwise to

discriminate against any individual with respect to his compensation, terms,

conditions, or privileges of employment, because of such individual’s race, color,

religion, sex, or national origin ....” 42 U.S.C. § 2000e–2(a)(1). In order to prevail on a

Title VII race discrimination claim, the plaintiff must show that he was treated in a

manner which “but for” race, would have been different. City of Los Angeles Dept. of

Water and Power v. Manhart, 435 U.S. 702, 711 (1978). A Title VII plaintiff bears the

initial burden of establishing a prima facie case of racial discrimination by showing

that: (1) he is a member of a protected class; (2) he was qualified for the employment

position at issue; (3) he suffered an adverse employment action; and (4) he was

treated less favorably than similarly situated employees outside of his protected

group. McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, 93 S.Ct. 1817, 36

L.Ed.2d 668 (1973); Corley v. Louisiana ex rel. Div. of Admin., Office of Risk

Management, 498 Fed.Appx. 448, 450 (5th Cir. 2012). A plaintiff who establishes a

prima facie case is entitled to an inference of intentional discrimination. McDonnell

Douglas Corp., 411 U.S. at 802, 93 S.Ct. 1817. The burden then shifts to the defendant

to articulate a legitimate, non-discriminatory reason for the adverse employment

                                             4
decision. Rachid v. Jack In The Box, Inc., 376 F.3d 305, 312 (5th Cir. 2004). “If the

employer articulates such a reason, the plaintiff then has an opportunity to prove by

a preponderance of the evidence that the legitimate reasons offered by the defendant

[i.e., the employer] were not its true reasons, but were a pretext for discrimination.”

Fairchild v. All Am. Check Cashing, Inc., 815 F.3d 959, 967 (5th Cir. 2016) (citations

omitted).

      Here, Defendant does not dispute that Plaintiff has made a prima facie case of

racial discrimination. Plaintiff likewise concedes that Defendant has satisfied its

burden of articulating a legitimate, non-discriminatory reason for selecting Ms.

Hampton for the Engineering Technician position. Rather, the parties dispute

whether the Defendant’s reason—that Ms. Hampton was the most qualified

candidate—is mere pretext. Defendant argues that Plaintiff cannot establish pretext

because the Fifth Circuit has made clear that years of experience alone is not

sufficient to raise a fact question as to whether one candidate is more qualified than

the other. (Rec. Doc. 47-1 at 12). Defendant asserts that Mr. Johnson selected Ms.

Hampton for the position because he believed she was the best qualified candidate.

(Rec. Doc. 47-1 at 11). Specifically, Mr. Johnson noted that Ms. Hampton’s six years

of experience in the pipeline section was a valuable asset for the position, while

Defendant had no pipeline experience. (Rec. Doc. 47-1 at 11). Additionally, Mr.

Johnson found Ms. Hampton’s knowledge of ArcGIS to be beneficial because she

would be prepared to learn how to use the software for maintenance of the pipeline




                                          5
commingling table and for verification of this data using pipeline system maps. (Rec.

Doc. 47-1 at 11).

      Plaintiff argues in opposition that summary judgment is inappropriate because

“a reasonable factfinder could conclude that Defendant’s proffered explanation for

selecting Hampton was completely and utterly false.” (Rec. Doc. 59-4 at 10). With

respect to Ms. Hampton’s pipeline experience, Plaintiff asserts that her deposition

testimony reflects that when asked a question regarding her knowledge about

pipelines, Ms. Hampton responded, “I know--honestly, I don’t know much about

pipelines.” (Rec. Doc. 59-4 at 11). Plaintiff notes further that Ms. Hampton replied

“no” when asked if she had any experience working with a pipeline. (Rec. Doc. 59-4

at 11). In contrast, Plaintiff highlights that he has “traveled offshore for thirty (30)

years inspecting oil company platforms and pipelines interpreting production data,

including but not limited to pipeline flow rates and production rates.” (Rec. Doc. 59-4

at 12). Regarding Ms. Hampton’s knowledge of ArcGIS, Plaintiff avers that Ms.

Hampton testified in her deposition that she only participated in a one-day training

session and admitted that her use of the program was limited to inputting data and

printing reports. (Rec. Doc. 59-4 at 12). Moreover, Plaintiff points to Mr. Johnson’s

deposition testimony that he gave Ms. Hampton an opportunity to showcase her

ability to use ArcGIS during her interview, while Plaintiff was not offered the chance

to demonstrate his proficiency with the software. (Rec. Doc. 59-4 at 12). Plaintiff

concludes that “it is undisputed that no reasonable person would have chosen

Hampton over [Plaintiff]” for the position at issue. (Rec. Doc. 59-4 at 13).



                                           6
      In reply, Defendant argues that it is not for this Court to decide whether Mr.

Johnson’s hiring decision was erroneous. (Rec. Doc. 64 at 2). Defendant emphasizes

that Plaintiff has failed to refute Ms. Hampton’s qualifications pertaining to pipelines

as detailed in her resume. (Rec. Doc. 64 at 3). Accordingly, Defendant asserts that it

is entitled to summary judgment on Plaintiff’s claim of racial discrimination because

Plaintiff has failed to show that the proffered reason for hiring Ms. Hampton instead

of Plaintiff was mere pretext. The Court agrees.

      The record reflects that on October 7, 2015, Mr. Johnson prepared a Rationale

for Selection Memorandum in support of his recommendation that Ms. Hampton be

selected for the Engineering Technician position. (See Rec. Doc. 47-4 at 16). Therein,

Mr. Johnson noted that measurement and pipeline experience are especially valuable

in the position, and Ms. Hampton was the only candidate who had experience in the

Pipeline Section. (Rec. Doc. 47-4 at 16). Given that the Commingling and

Measurement Approval Unit is a heavy user of pipeline data, Mr. Johnson stated,

“we often find it beneficial to hire employees with experience in the Pipeline Section.”

(Rec. Doc. 47-4 at 16). Further, Mr. Johnson noted that Ms. Hampton was the only

candidate who uses ArcGIS in her current position, which should make her “well

prepared to learn how to use it for the maintenance of our pipeline commingling table

and for the verification of this data using pipeline system maps.” (Rec. Doc. 47-4 at

16). Further, Ms. Hampton’s resume—which Mr. Johnson attests was considered in

his selection decision—indicates that in her previous position as a Petroleum

Engineer   Technician,    she   was   “responsible   for   reviewing   pipeline-related



                                           7
documentation with regard to installation, operation, maintenance and repairs of

offshore Gulf of Mexico oil and gas pipelines.” (Rec. Doc. 47-5 at 10). Mr. Johnson

testified in his deposition that Ms. Hampton’s six years of experience in the Pipeline

Unit and her familiarity with ArcGIS—which she demonstrated during her

interview—was key to her being selected for the position. (Rec. Doc. 59-7 at 39.

Although Plaintiff places great emphasis on Ms. Hampton’s statement that she

doesn’t “know much about pipelines,” the full deposition transcript reflects that Ms.

Hampton’s statement was in response to the general question about whether she has

an understanding of how pipelines work in the oil industry and what she knows about

pipelines. (See Rec. Doc. 59-8 at 55). Additionally, Ms. Hampton followed up her

answer by noting that she knows how to input the information pertaining to

pipelines. (See Rec. Doc. 59-8 at 55). Plaintiff has produced no competent summary

judgment evidence to refute Ms. Hampton’s claimed qualifications pertaining to her

experience in the Pipeline Section or her knowledge of ArcGIS. Moreover, Plaintiff

has failed to produce any evidence to suggest that Defendant or Mr. Johnson had any

reason to believe that Ms. Hampton lacked the experience described in her interview

and resume.

      In contrast, the record reflects that in Plaintiff’s April 6, 2016 interview with

the EEO Contract Investigator, he responded, “No, I don’t have any pipeline

experience” when asked whether he had any pipeline experience. (Rec. Doc. 47-5 at

36). When asked during his April 7, 2016 interview with the EEO Contract

Investigator about Plaintiff’s performance during his interview for the Engineering



                                          8
Technician position, Mr. Johnson responded: “I thought he interviewed pretty well. I

could see that he had a lot of experience. It wasn’t experience that I thought was

immediately applicable. It was a lot of very good general oilfield experience but

nothing really specific to what we do in the Commingling and Measurement Approval

Unit.” (Rec. Doc. 59-9 at 15). Plaintiff has presented no summary judgment evidence

to suggest that he possesses the specific experience and skill set sought by Defendant

for the subject position, nor does he make any allegation that he communicated that

he possessed such experience or skills during his interview with Mr. Johnson. Rather,

Plaintiff bases his entire argument on years of service. Plaintiff asserts twice in his

answers to interrogatories that he was more qualified for the Engineering Technician

position because he has more than thirty-five years of experience in the oil and gas

field while Ms. Hampton has only six years of experience. (Rec. Doc. 47-6 at 5, 13).

However, there is no evidence in the record to suggest that Plaintiff was more

qualified than Ms. Hampton simply because he had over thirty-five years of

experience in the oil and gas field. Drawing all reasonable inferences in Plaintiff’s

favor, the Court finds that Plaintiff has failed to carry his burden of showing that the

proffered reason for hiring Ms. Hampton instead of Plaintiff was a pretext for

discrimination. Plaintiff cannot defeat summary judgment with conclusory

allegations or unsubstantiated assertions. Little, 37 F.3d at 1075.




                                           9
                                CONCLUSION

     Accordingly,

     IT IS HEREBY ORDERED that Defendant’s Motion for Summary Judgment

(Rec. Doc. 47) is GRANTED.

     New Orleans, Louisiana, this 9th day of July, 2019.




                                            CARL J. BARBIER
                                            UNITED STATES DISTRICT JUDGE




                                       10
